352 F.2d 805
Aaron BAILEY, Appellant,v.UNITED STATES of America, Appellee.
No. 22219.
United States Court of Appeals Fifth Circuit.
November 12, 1965.

Earl E. Cloud, Larry Bruce Ables, Huntsville, Ala., Cloud, Berry & Ables, Huntsville, Ala., for appellant.
Macon L. Weaver, U. S. Atty., Birmingham, Ala., Morton Hollander, John C. Eldridge, Martin Jacobs, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., for appellee.
Before MARIS,* RIVES and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from the grant of a motion for summary judgment. Appellant, a lessee of grazing lands from the United States, brought suit under the Federal Tort Claims Act for damages to cattle allegedly caused by the negligence of the United States. The motion was based on an exculpatory and hold harmless clause in the lease.1 It was controlling in the circumstances and the District Court properly terminated the litigation by granting the motion. United States v. Starks, 7 Cir., 1957, 239 F.2d 544.


2
The motion to tax appellee with printing costs is denied.


3
Affirmed.



Notes:


*
 Of the Third Circuit, sitting by designation


1
 Clause 10:
"That the United States or its contractors or any of their officers, agents, or employees shall not be responsible, except as otherwise provided in Condition No. 5 hereof, for any loss, expense, damages to property, or injuries to persons, which may arise from or be incident to the use and occupation of the said premises, or for damages to the property of the lessee, or for injuries to the person of the lessee's officers, agents, servants, or employees, or others who may be on said premises at their invitation or the invitation of any one of them, arising from activities of the United States or its contractors, and the lessee shall hold the United States and its contractors, and any of their officers, agents, or employees, harmless from any and all such claims."